United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2113
                                    ___________

Frederick Eldred Renneke,               *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * District of Nebraska.
Michael J. Astrue, Social Security      *
Administration, Commissioner,           *     [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                              Submitted: April 21, 2008
                                 Filed: April 25, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Frederick Eldred Renneke (Renneke), a past recipient of Supplemental Security
Income benefits, appeals the district court’s1 sua sponte dismissal of his case for lack
of subject matter jurisdiction based on Renneke’s failure to exhaust administrative
remedies. Upon de novo review, see In Home Health, Inc. v. Shalala, 272 F.3d 554,
559 (8th Cir. 2001) (holding a district court’s dismissal for lack of subject matter
jurisdiction based on failure to exhaust administrative remedies is reviewed de novo),


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
we conclude dismissal was proper because Renneke is challenging the Social Security
Administration’s (SSA) notice of overpayment and termination of his benefits, and is
still awaiting a hearing before an administrative law judge (ALJ) in the SSA’s appeals
process. See 42 U.S.C. § 405(g) (individual can obtain judicial review of “final
decision of the Commissioner of Social Security”), 405(h) (findings and decision of
Commissioner are binding; findings and decision will not be reviewed “except as
herein provided”); 20 C.F.R. § 416.1400(a) (administrative review process includes
initial determination, reconsideration, ALJ hearing, and review by Appeals Council);
Anderson v. Sullivan, 959 F.2d 690, 692 (8th Cir. 1992) (“[T]he Social Security Act
precludes general federal subject matter jurisdiction until administrative remedies
have been exhausted.”). Although Renneke does allege constitutional violations based
on the SSA’s policies and procedures, we conclude these claims are inextricably
intertwined with his claim for benefits. Cf. Heckler v. Ringer, 466 U.S. 602, 614
(1984) (concluding, where the plaintiffs raised procedural claims related to the
Secretary’s decision to deny payments for surgery, those claims were inextricably
intertwined with plaintiffs’ claims for benefits; all aspects of claims should be
channeled into the administrative process because the relief sought was invalidation
of the Secretary’s policy and declaration that a particular surgery was reimbursable).

       To the extent Renneke’s initial filings may be interpreted as seeking a writ of
mandamus, we conclude Renneke did not meet the relevant jurisdictional
requirements, because he did not allege (1) the SSA has a nondiscretionary duty to
provide him an administrative hearing within a certain amount of time, see Taylor v.
Barnhart, 399 F.3d 891, 894 (8th Cir. 2005) (explaining a writ of mandamus only is
intended to provide a remedy if the plaintiff has exhausted all other avenues of relief
and the defendant owes plaintiff a clear nondiscretionary duty), or (2) the SSA refused
to afford him an administrative hearing, cf. Belles v. Schweiker, 720 F.2d 509, 510,
513 (8th Cir. 1983) (stating the district court had mandamus jurisdiction over the




                                          -2-
 plaintiff’s claim that she was denied, inter alia, an opportunity for recoupment hearing
to address injuries related to withheld social security benefits).

      We affirm.
                        ______________________________




                                           -3-